Order, Supreme Court, New York County (Melvin L. Schweitzer, J.), entered December 19, 2012, which, in this breach of contract action, to the extent appealed from, denied plaintiffs’ motion for a preliminary injunction, unanimously affirmed, with costs.
While the parties dispute the factual assertions surrounding the negotiation and execution of the separation agreements, which contain a one-year noncompete term, as well as whether those agreements concern and supersede the parties’ earlier executed purchase agreement, which contains the disputed five-year term, the motion court correctly found that, overall, the comparative harm to the employee defendants in allowing enforcement of a five-year noncompete term is significantly greater than the harm to the employer plaintiffs. Further, plaintiffs failed to establish, a likelihood of success on the merits (see Gilliland v Acquafredda Enters., LLC, 92 AD3d 19, 24-25 [1st Dept 2011]). Nor have plaintiffs shown that they would be irreparably harmed absent a preliminary injunction, as any harm could be compensated by money damages (see GFI Sec., LLC v Tradition Asiel Sec., Inc., 61 AD3d 586, 586 [1st Dept 2009]).
We have considered plaintiffs’ remaining arguments and find them unavailing. Concur — Andrias, J.P., Friedman, Moskowitz, DeGrasse and Feinman, JJ.